Exhibit 10.1

Execution Copy

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into on
May 18, 2010 by and between THE GENAERA LIQUIDATING TRUST (the “Trust” or
“Seller”), successor in interest to Genaera Corporation, a Delaware corporation
(which has been dissolved and which is sometimes referred to as “Genaera”), and
LIGAND PHARMACEUTICALS INCORPORATED, a Delaware corporation (“Ligand” or
“Purchaser”).

BACKGROUND

 

A. The Trust is a liquidating trust formed pursuant to the Delaware General
Corporation Law (the “DGCL”) by the Liquidating Trust Agreement (i) to dispose
of all of the assets of Genaera, which was dissolved pursuant to Section 275 of
the DGCL, and (ii) to wind up its affairs, pay or adequately provide for the
payment of all of its liabilities and distribute to or for the benefit of its
stockholders all of Genaera’s assets;

 

B. Section 7.2(c) of the Liquidating Trust Agreement provides: “As far as
reasonably practicable, the Trustee shall cause any written instrument creating
an obligation of the Trust Assets to include a reference to [the Liquidating
Trust] Agreement and to provide that neither the Beneficiaries, the Trustee nor
its agents shall be liable thereunder, and that the other parties to such
instrument shall look solely to the Trust Assets for the payment of any claim
[under such instrument] or the performance thereof; provided that the omission
of such provision from any such instrument shall not render the Beneficiaries,
the Trustee or its agents liable, nor shall the Trustee be liable to anyone for
such omission”;

 

C. The Trust has deemed it desirable to sell, assign, transfer and convey to
Purchaser all of the Trust’s rights, title and interest in certain royalties and
other Purchased Assets (as defined herein) which relate to IL-9 (as defined in
Section 1.02) and the related rights thereunder under the License Agreement and
the Ludwig Agreements (each as defined in Section 1.01);

 

D. The Trust now holds all right, title and interest previously held by Genaera
in the Ludwig Agreements and the License Agreement as well as all of the
intellectual property another assets of Genaera related thereto and the Trust,
by its terms, cannot conduct ongoing business operations indefinitely; and

 

E. Seller and Purchaser wish to set forth the terms pursuant to which certain
royalties and other Purchased Assets are to be sold by Seller to Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Certain Definitions. As used in this Agreement, the following terms
shall have the following assigned meanings.



--------------------------------------------------------------------------------

“IL-9 Assets” means all of the following items: (i) the Ludwig Agreements,
(ii) all Genaera Patents, Genaera Know-How and Genaera Materials (each as
defined in Section 1.02), (iii) every right, asset, record, document or other
thing related to or associated with the License Agreement and intellectual
property covered thereby.

“License Agreement” means that certain Collaboration and License Agreement dated
as of April 19, 2001 by and between Genaera Corporation and MedImmune (including
sublicenses) relating to the licensing of the Licensed Product with MedImmune
(or its Affiliates). A true, correct and complete copy of the License Agreement
is attached hereto as ANNEX I.

“Liquidating Trust Agreement” means the Agreement and Declaration of Trust dated
as of June 12, 2009, by and among Genaera and Argyce LLC, a Delaware limited
liability company, as Trustee. A true, correct and complete copy of the
Liquidating Trust Agreement is attached hereto as ANNEX II

“Ludwig” means Ludwig Institute for Cancer Research, a Swiss not-for-profit
corporation.

“Ludwig Agreements” means the “LUDWIG LICENSE AGREEMENTS” as defined in the
License Agreement.

“MedImmune” means MedImmune, Inc., a Delaware corporation.

“Purchased Assets” means the following:

(a) the IL-9 Assets;

(b) the License Agreement;

(c) all books, records, data, databases and information, in each case,
specifically relating to any of the items referred to in clauses (a) and
(b) above; and

(d) the interest of Seller in any proceeds of the property described in clauses
(a), (b) and (c) above.

Section 1.02 Certain Defined Terms in License Agreement. Certain capitalized
terms used herein are defined in the License Agreement, a copy of which is
attached hereto and incorporated into this Agreement by reference. Such terms
(and all constituent defined terms) as defined in the License Agreement include:

 

  •  

“GENAERA KNOW-HOW”

 

  •  

“GENAERA PATENT(S)”

 

2



--------------------------------------------------------------------------------

  •  

“GENAERA MATERIAL(S)”

 

  •  

“IL-9”

 

  •  

“LICENSED PRODUCT”

 

  •  

“LUDWIG KNOW-HOW”

 

  •  

“LUDWIG MATERIAL(S)”

 

  •  

“LUDWIG PATENT(S)”

 

  •  

“NET SALES”

 

  •  

“VALID PATENT CLAIM”

ARTICLE 2

PURCHASE AND SALE; ASSIGNMENT

Section 2.01. Purchase and Sale.

(a) Upon the terms and subject to the conditions of this Agreement, the Trust
shall sell to Purchaser, free and clear of all liens, claims, and other
interests and encumbrances, and Purchaser shall purchase, acquire and take
assignment and delivery of the Purchased Assets from the Trust, for an aggregate
purchase price of $2,750,000.00 (the “Purchase Price”) payable by wire transfer
of ready funds on the Closing Date.

Section 2.02. Closing.

(a) The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place on the date hereof (the “Closing Date”).

(b) At the Closing, Purchaser shall deliver to the Trust the Purchase Price by
wire transfer in accordance with the wire instructions provided by the Trust.

(c) At the Closing, the Trust shall deliver to Purchaser:

(i) an executed Bill of Sale in a form reasonably satisfactory to Purchaser
relating to the Purchased Assets; and

(ii) an executed assignment of intellectual property with respect to the Genaera
Patents and Genaera Know-How in the form attached hereto as ANNEX III.

Section 2.03. Assignment and Assumption. Effective on the Closing Date, the
Trust hereby assigns and transfers to Purchaser, and Purchaser hereby accepts
and assumes, all of the Trust’s rights, title and interest in and under and
obligations with respect to the Purchased Assets.

Section 2.04. Obligations of the Trust. Seller hereby agrees:

(i) to commercially reasonable efforts to facilitate the completion on the
Closing Date of the transactions contemplated herein; and

 

3



--------------------------------------------------------------------------------

(ii) not to take any action or enter into any agreement or understanding that
would restrict, limit, encumber or in any way impair the rights of Purchaser in
the Purchased Assets.

Section 2.05. Rights Retained Rights; No Waivers. ANNEX IV to this Agreement
sets forth the amounts owing as of the Closing Date to Ludwig and the Trust from
MedImmune, as well as all other pending payments and reimbursements. The Trust
agrees to cooperate with and to assist Purchaser in the collection and
allocations of such amounts. Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to limit or reduce either the
amount of any reimbursable expenses owed by or collected from MedImmune under
the License Agreement. Any waiver, forbearance, dispensation, or accommodation
provided for herein shall be effective only as between parties to this Agreement
inter se and shall not apply to the obligations of any third parties, including
MedImmune.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Seller. As of the Closing Date,
Seller makes the following representations and warranties on which Purchaser has
relied in connection with its purchase of the rights, title and interest in
certain royalties and other Purchased Assets, subject in all respects to item B
of the Background section hereof:

(a) Organization; Qualification. The Trust is a liquidating trust duly formed
and validly existing pursuant to the DGCL by the Liquidating Trust Agreement
(i) to dispose of all of the assets of Genaera, which was dissolved pursuant to
Section 275 of the DGCL, and (ii) to wind up its affairs, pay or adequately
provide for the payment of all of its liabilities and distribute to or for the
benefit of its unitholders all of Genaera’s assets.

(b) Authority; Enforceability. Seller has full power and authority to enter into
this Agreement, to perform its obligations hereunder and thereunder, to transfer
the Purchased Assets, and to carry out the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by Seller and upon
its execution and assuming its enforceability against Purchaser, this Agreement
is the legal, valid, and binding obligation of Seller, enforceable according to
its terms, except (i) as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium general principle, or similar laws now or
hereafter in effect relating to creditors’ rights and (ii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding may be brought.

(c) No Conflicts. None of the execution, delivery or performance of this
Agreement by Seller will (a) conflict with or result in a violation or breach of
any of the terms, conditions or provisions of Seller’s organizational documents,
(b) result in the creation or imposition of any lien upon any of the properties
or assets of Seller, or (c) result in a violation or breach of any term or
provision of any law or order applicable to Seller.

(d) No Consents. No consent, approval or action of, filing with or notice to any
federal, state or local governmental authority, agency or commission or any
court or judicial or arbitral body is required to be obtained by Seller in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(e) Agreements. The copies of the License Agreement and each of the Ludwig
Agreements attached hereto as ANNEX I are true and correct copies of such
agreements. There has been no amendment, modification, sublicense, supplement or
other document relating to, modifying or otherwise affecting the License
Agreement or any of the Ludwig Agreements since the date of each such agreement.

(f) No Breach. Neither the Trustee nor the Trust has received any notice of
breach or default under the License Agreement or any of the Ludwig Agreements.
To the knowledge of the Trustee and the Trust after due inquiry, Genaera was not
in violation of, nor in breach of, any of the terms, conditions or provisions of
the License Agreement or the Ludwig Agreements on the date upon which Genaera
was dissolved.

(g) Good Title. Seller has the right to deliver to Purchaser good and marketable
title to all of the Purchased Assets free and clear of all liens, claims,
interests, mortgages, pledges, restrictions and encumbrances.

(h) Legal Proceedings. There is no claim, charge, complaint, dispute, demand,
action, investigation, inquiry, audit or suit pending or, to the knowledge of
Seller, threatened against, relating to or affecting Seller with respect to the
Purchased Assets which would result in the issuance of a decree, order,
injunction or judgment restraining, enjoining or otherwise prohibiting or making
illegal the consummation of any of the transactions contemplated by this
Agreement.

(i) Receivables and Payables Pending. As of the date of this Agreement, no
amounts are due and owing to the Trust by MedImmune pursuant to the License
Agreement and no amounts are due and owing to Ludwig by the Trust pursuant to
any of the Ludwig Agreements.

(j) Substantially All of Trust’s Assets. The Purchased Assets constitute
substantially all of the assets of the Trust.

(k) Brokers. Seller has not incurred any liability to any broker, finder or
agent with respect to the payment of any commission regarding the consummation
of the transactions contemplated hereby.

ARTICLE 4

MISCELLANEOUS

Section 4.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed to have been duly given
as of: (1) the fourth (4th) business day following the date sent, if sent by
registered or certified mail, return receipt requested, postage prepaid, (2) the
date sent, if sent by fax or electronic mail, (3) the date delivered, if
delivered personally to the intended recipient, or (4) the next business day, if
sent by overnight delivery via a national courier service, and in each case, to
the parties at the following addresses.

 

5



--------------------------------------------------------------------------------

if to Purchaser:

Ligand Pharmaceuticals, Inc.

11085 North Torrey Pines Road

Attn: General Counsel

Facsimile No.: (858) 550-7272

Email: cberkman@ligand.com

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attn: Faye Russell

Facsimile No.: (858) 523-5450

Email: faye.russell@lw.com

if to Seller:

Argyce LLC

Trustee for the Genaera Liquidating Trust

John A. Skolas, President

610 Second Street Pike

Southampton, PA 18966

Facsimile: 267-988 4082

Email:                                         

and a copy to (which shall not constitute notice):

Laberee Law PC

Peter W. Laberee

1371 Stokes Road

Unit B

Medford, NJ 08055

Facsimile: 609-654-0303

Email: labereelaw@verizon.net

Any party may change the address, facsimile number or email address to which
notices or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth herein.

Section 4.02. Expenses. Each party shall pay its own costs and expenses incurred
in connection with the negotiation, execution and consummation of the
transactions contemplated by this Agreement.

Section 4.03. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

6



--------------------------------------------------------------------------------

Section 4.04. Counterparts. This Agreement may be signed in counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto (including a
facsimile or by electronic mail).

Section 4.05. Entire Agreement. This Agreement, including the Background
section, constitutes the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

Section 4.06. Amendment. This Agreement may not be amended or modified without
the prior written consent of the parties hereto.

Section 4.07. Assignment. Neither party to this Agreement may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party.

Section 4.08. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE GENAERA LIQUIDATING TRUST By: ARGYCE, LLC, as Trustee By:  

/s/ John Skolas

Name:   John Skolas, JD, MBA Title:   President & CEO

LIGAND PHARMACEUTICALS INCORPORATED

 

By:  

/s/ John Sharp

Name:   John Sharp Title:   VP, Finance & Chief Financial Officer